QUESTION: Are municipal police radio logs public records for the purposes of s. 119.01, F.S.?
SUMMARY: Municipal police radio logs which do not contain investigative information regarding suspects, leads, tips, confidential information, or sensitive information interrelated with criminal activities are public records pursuant to Ch. 119, F.S., and are subject to inspection by any citizen of Florida. Chapter 119, F.S., Florida's Public Records Law, provides in s.119.01 that: All state, county and municipal records shall at all times be open for a personal inspection of any citizen of Florida, and those in charge of such records shall not refuse this privilege to any citizen. (Emphasis supplied.) "Public records" means . . . all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency. [Section 119.011(1), F.S.] "Agency" is defined to include: . . . any state, county or municipal officer, department, division, board, bureau, commission or other separate unit of government created or established by law. [Section119.011(2), F.S.] The Windermere Police Department is clearly an agency within the meaning of s. 119.011(2), F.S. Since the radio logs are obviously made or received in connection with the transaction of official police business, the logs are public records pursuant to s. 119.011(1), F.S. In AGO's 072-168 and 073-166, this office recognized that public policy required that some records in the possession of the police be withheld from public inspection. This exception, commonly known as the "police secrets" rule, allows certain active investigative information to be withheld from public scrutiny. However, not all records of police agencies necessarily fall within this narrow exception. In general, the exception is applied only where the effect would be to significantly impair or impede the enforcement of the law and to enable violators to escape detection. The exception has not been applied to records of arrests, names of persons who have been arrested, copies of informations and indictments, ordinary business records, or the like. With these factors in mind, I do not believe that municipal radio logs which do not contain investigative information regarding suspects, leads, tips, confidential information, or sensitive information interrelated with criminal activities fall within the police secrets rule. Therefore, I am of the view that such radio logs are subject to public inspection pursuant to Ch. 119, F.S. Moreover, s.119.07(1), F.S., requires that, upon demand, the custodian of public records furnish certified copies thereof on payment of fees as prescribed by law. If the nonexempt document requested is a public record, then the agency in possession of such record must furnish certified copies thereof upon demand by any person.